EXHIBIT 10.5.1

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

UNDER TERMS AND CONDITIONS OF 2008 PERFORMANCE INCENTIVE PLAN

 

Name of Grantee:  

 

Total Number of Shares Subject to this Grant:  

 

Date of Grant:  

 

This Notice evidences that you have been granted shares of common stock, par
value $.20 per share (the “Restricted Shares”) of Microsemi Corporation (the
“Corporation”) pursuant and subject to the terms and conditions of the Microsemi
Corporation 2008 Performance Incentive Plan (as amended from time to time, the
“Plan”). The Restricted Shares are initially nontransferable and are subject to
a substantial risk of forfeiture. Pending the lapse of these restrictions, the
Restricted Shares shall bear applicable restrictive legends and shall be held in
the custody of a custodian acceptable to the Corporation. Restrictions lapse
with respect to one-third ( 1/3) of the total number of Restricted Shares
subject to this grant on each of the first, second and third anniversaries of
the Award date.

By your acceptance of this award, you agree that the award of Restricted Shares
is granted under and governed by the terms and conditions of the Plan and the
Terms and Conditions of Restricted Stock Award (the “Terms”), which are attached
and incorporated herein by this reference. This notice of Grant of Restricted
Stock Award, together with the Terms, will be referred to as your Award
Agreement. The award has been granted to you in addition to, and not in lieu of,
any other form of compensation otherwise payable or to be paid to you.
Capitalized terms are defined in the Plan if not defined herein or in the Terms.
You acknowledge receipt of a copy of the Terms. The Plan, Prospectus and
Prospectus Supplement are currently available to view or download on Employease
/ My Benefits / Stock Awards. Alternatively, you may call the Corporation to
obtain the Plan, Prospectus, and/or Prospectus Supplement at: (949) 221-7102.

The date and number of shares subject to this grant will be reflected on the
Merrill Lynch AwardChoice administration system. To access the AwardChoice
system, login to http://www.benefits.ml.com. By accepting this award, you agree
to execute any documents and take such further actions that the Corporation may
reasonably request in order to establish and/or maintain a brokerage account to
hold the shares subject to this grant.

If this is your first Microsemi stock award, Merrill Lynch will mail you a
personal identification number (“PIN”). You will use this PIN to create an
account with Merrill Lynch and manage your stock award. Should you have any
questions regarding account setup, you may contact Merrill Lynch at
(877) 767-2404 within the United States or (609) 818-8894 outside the United
States.

 

MICROSEMI CORPORATION By:  

 

Name:   James J. Peterson Title:   President and CEO Accepted and Agreed:

 



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

2008 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

 

1. General.

These Terms and Conditions of Restricted Stock Award (these “Terms”) apply to a
particular award of Restricted Shares (the “Award”) if incorporated by reference
in the Notice of Grant of Restricted Stock Award (the “Grant Notice”)
corresponding to that particular grant. The recipient of the Award identified in
the Grant Notice is referred to as the “Grantee.” The effective date of grant of
the Award as set forth in the Grant Notice is referred to as the “Date of
Grant.” The number of shares covered by the Award is subject to adjustment under
Section 7.1 of the Plan.

The Award was granted under and subject to the Microsemi Corporation 2008
Performance Incentive Plan (the “Plan”). Capitalized terms are defined in the
Plan if not defined herein. The Award has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Award Agreement” applicable to the Award.

 

2. Vesting.

Subject to Section 7 below, the restrictions applicable to the Restricted Shares
shall lapse at the times and in the respective amounts set forth in the Grant
Notice.

 

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Award requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

4. Dividends and Voting Rights.

After the Date of Grant, the Grantee shall be entitled to cash dividends and
voting rights with respect to the Restricted Shares subject to the Award even
though such shares are not vested, provided that such rights shall terminate
immediately as to any Restricted Shares that are forfeited pursuant to Section 7
below.

 

5. Non-Transferability.

Prior to the time that they have become vested pursuant to Section 2 hereof or
Section 7 of the Plan, neither the Restricted Shares, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in
Section 8 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.

 

1



--------------------------------------------------------------------------------

6. Issuance of Shares.

(a) Book Entry Form. The Corporation shall, in its discretion, issue the
Restricted Shares subject to the Award either: (a) in certificate form as
provided in Section 6(b) below; or (b) in book entry form, registered in the
name of the Grantee with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing Restricted Shares that may be delivered to the Grantee by the
Corporation prior to vesting shall be immediately redelivered by the Grantee to
the Corporation to be held by the Corporation (or a custodian acceptable to the
Corporation) until the restrictions on such shares shall have lapsed and the
shares shall thereby have become vested or the shares represented thereby have
been forfeited hereunder. Such certificates shall bear the following legend:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Microsemi
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Microsemi Corporation.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
Restricted Shares pursuant to Section 2 and the satisfaction of any and all
related tax withholding obligations pursuant to Section 9, the Corporation
shall, as applicable, either remove the notations on any Restricted Shares
issued in book entry form which have vested or deliver to the Grantee a
certificate or certificates evidencing the number of Restricted Shares which
have vested (or, in either case, such lesser number of shares as may be
permitted pursuant to Section 9). The Grantee (or the beneficiary or personal
representative of the Grantee in the event of the Grantee’s death or incapacity,
as the case may be) shall deliver to the Corporation any representations or
other documents or assurances as the Corporation may deem necessary or
reasonably desirable to ensure compliance with all applicable legal and
regulatory requirements. The shares so delivered shall no longer be restricted
shares hereunder.

(d) Power of Attorney. The Grantee, by acceptance of the Award, shall be deemed
to irrevocably appoint, and does so irrevocably appoint, the Corporation and
each of its authorized representatives as the Grantee’s true and lawful
attorney(s)-in-fact (with full power of substitution) with irrevocable power and
authority in the name of and on behalf of the Grantee to (1) effect any transfer
of unvested, forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement, and (2) execute and deliver of behalf of the Grantee any and
all documents and instruments as the Corporation or such representatives may
determine to be necessary or advisable in connection with any such transfer.

 

7. Effect of Termination of Employment or Services.

If the Grantee ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary (the date of such termination of employment or
service is referred to as the Grantee’s “Severance Date”), the Grantee’s
Restricted Shares (and related Restricted Property as defined in Section 8
hereof) shall be forfeited to the Corporation to the extent such shares have not
become vested pursuant to Section 2 hereof or Section 7 of the Plan upon the
Severance Date (regardless of the reason for such termination of employment or
service, whether with or without cause, voluntarily or involuntarily, or due to
death or disability); provided, however, that if the Grantee’s employment with
the Corporation and its Subsidiaries terminates due to the Grantee’s death, any
Restricted Shares (and related Restricted Property) that are outstanding and
otherwise unvested immediately prior to the time of such termination of
employment shall thereupon become fully vested. Upon the occurrence of any
forfeiture of Restricted Shares hereunder, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the Grantee
(or the Grantee’s beneficiary or personal representative in the event of the
Grantee’s death or disability, as applicable). No consideration shall be paid by
the Corporation with respect to such transfer. The Corporation may exercise its
powers under Section 6(d) hereof and take any other action

 

2



--------------------------------------------------------------------------------

necessary or advisable to evidence such transfer. The Grantee (or the Grantee’s
beneficiary or personal representative in the event of the Grantee’s death or
disability, as applicable) shall deliver any additional documents of transfer
that the Corporation may request to confirm the transfer of such unvested,
forfeited shares and related Restricted Property to the Corporation.

 

8. Adjustments Upon Specified Events.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments in accordance with such section in the number and kind of securities
that may become vested under the Award. If any adjustment shall be made under
Section 7.1 of the Plan or an event described in Section 7.2 of the Plan shall
occur and the Restricted Shares are not fully vested upon such event or prior
thereto, the restrictions applicable to such Restricted Shares shall continue in
effect with respect to any consideration, property or other securities (the
“Restricted Property” and, for the purposes of this Award Agreement, “Restricted
Shares” shall include “Restricted Property”, unless the context otherwise
requires) received in respect of such Restricted Shares. Such Restricted
Property shall vest at such times and in such proportion as the Restricted
Shares to which the Restricted Property is attributable vest, or would have
vested pursuant to the terms hereof if such Restricted Shares had remained
outstanding. To the extent that the Restricted Property includes any cash (other
than regular cash dividends), such cash shall be invested, pursuant to policies
established by the Administrator, in interest bearing, FDIC-insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Administrator, the earnings on which shall be added to and become a part of
the Restricted Property.

 

9. Tax Withholding.

The Corporation shall reasonably determine the amount of any federal, state,
local or other income, employment, or other taxes which the Corporation or any
of its Subsidiaries may reasonably be obligated to withhold with respect to the
grant, vesting, making of an election under Section 83(b) of the Code, or other
event with respect to the Restricted Shares. The Grantee shall be solely
responsible for the satisfaction of such withholding requirements. If such
withholding event occurs as a result of the vesting of Restricted Shares and the
Corporation so permits and such sale can be made in compliance with all
applicable laws, the Grantee may enter into appropriate arrangements with
Merrill Lynch (or other broker administering the Award at the relevant time) to
provide for the sale of the appropriate number of whole Restricted Shares,
valued at their then fair market value, to satisfy any withholding obligations
of the Corporation or its Subsidiaries with respect to such vesting at the
minimum applicable withholding rates, and Merrill Lynch’s (or other applicable
broker’s) irrevocable obligation to remit the portion of such proceeds required
to satisfy such obligations to the Company. The Grantee shall execute
such documents as may reasonably be requested by the broker in order to effect
such a transaction and shall otherwise comply with the administrative rules and
procedures established by the Corporation with respect to such transactions. The
Grantee shall be solely responsible for ensuring that any such sale of stock is
in compliance with all applicable legal requirements. If, however, the Grantee
makes an election under Section 83(b) of the Code with respect to the Restricted
Shares, if any other withholding event occurs with respect to the Restricted
Shares other than the vesting of such stock, or if the Grantee for any reason is
not permitted or cannot satisfy the tax withholding obligations arising in
connection with the vesting of the shares in such a “cashless” transaction with
a broker as described in the preceding sentence, the Corporation shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from other compensation payable to the Grantee the amount of any such
withholding obligations.

 

10. Notices.

Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer an Eligible Person, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 10.

 

3



--------------------------------------------------------------------------------

11. Plan.

The Award and all rights of the Grantee under this Award Agreement are subject
to the terms and conditions of the provisions of the Plan, incorporated herein
by reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement. The Grantee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not (and shall not be deemed to) create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

 

12. Entire Agreement.

This Award Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan may be
amended pursuant to Section 8.6 of the Plan. This Agreement may be amended by
the Board from time to time. Any such amendment must be in writing and signed by
the Corporation. Any such amendment that materially and adversely affects the
Grantee’s rights under this Agreement requires the consent of the Grantee in
order to be effective with respect to the Award. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

13. Section Headings.

he section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14. Governing Law.

This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

4